Norton, C. J.,
Dissenting. — Believing that every statute should be construed so as to effectuate its intent, and believing it to be the true intent and meaning of the statutory provisions quoted in the opinion of the court, that a plaintiff who has had three opportunities to file a petition stating his cause of action, and who has attempted so to do by filing three petitions, each of which has been adjudged insufficient, should be sent out of court, and be no longer permitted to harass the defendant, I do not agree to the strict and rigid construction put?upon the statute, nor to the conclusion reached as the result of such construction. The established maxim, that “he who sticks to the letter sticks to the bark,” might well be applied here. The real question in all such cases, in my judgment, is, have three petitions been adjudged to be insufficient by the court, the *18question of their sufficiency having been raised during the progress of the cause in any way which made it the duty of the court to pass its judgment on the question ? According to the spirit and intent of the law, as I view it, it is the fact that three petitions have been by the court adjudged to be insufficient, which denies to a plaintiff the right to file a fourth petition, and not the fact that such adjudication was brought by this or that method, provided it was brought about by any method that made it the duty of the court to decide.